UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

ANGELA POWELL,                               :
                                             :
                              Plaintiff,     :
       v.                                    :              Civil Action No. 20-0436 (RC)
                                             :
BEN’S CHILI BOWL,                            :
                                             :
                              Defendant.     :


                                 MEMORANDUM OPINION
       This matter is before the Court on Defendant’s Motion to Dismiss or, in the Alternative,

Third Motion for More Definite Statement. For the reasons discussed below, the Court

GRANTS Defendant’s motion to dismiss and DENIES its motions for a more definite statement.

I. BACKGROUND

       Plaintiff filed her original complaint (ECF No. 1) on February 13, 2020. She neglected to

sign the complaint, however, and the exhibits she attached to it were not served on Defendant.

Defendant filed motions to quash service (ECF No. 13) and for a more definite statement (ECF

No. 14) on November 20, 2020. The Court granted the former and denied the latter without

prejudice by Order (ECF No. 17) dated December 1, 2020. That Order also granted Plaintiff’s

motion for leave to amend the complaint (ECF No. 15), and Plaintiff filed the amended pleading

on December 22, 2020 (ECF No. 18, “Am. Compl.”). Defendant filed a second motion for a

more definite statement (ECF No. 19) on January 22, 2021, and its response to Plaintiff’s more

definite statement (ECF No. 22, “Pl.’s Statement”) was a motion to dismiss or, alternatively, a

third motion for a more definite statement (ECF No. 23, “Def.’s Mot.”). Defendant’s motion is

fully briefed, as Plaintiff filed her opposition (ECF No. 25, “Pl.’s Opp’n”) on May 3, 2021, with




                                                 1
an Errata (ECF No. 26) on May 4, 2021, and Defendant filed a reply (ECF No. 27) on May 13,

2021.

II. DISCUSSION

        Defendant moves to dismiss under Federal Rule of Civil Procedure 12(b)(6), arguing that

none of Plaintiff’s submissions states a plausible legal claim. See Def.’s Mot. at 3. Rather, it

argues, Plaintiff makes “only conclusory statements” and presents “unorganized documentation”

which “lack any legal elements for a cause of action.” Id. at 4. It asserts that “Plaintiff bears the

responsibility of articulating her claims so that [Defendant] is afforded a fair opportunity to

defend itself,” yet Plaintiff “has repeatedly failed to meet this responsibility.” Id. The Court

concurs.

        A plaintiff need only provide a “short and plain statement of [her] claim showing that

[she is] entitled to relief,” Fed. R. Civ. P. 8(a)(2), that “give[s] the defendant fair notice of what

the . . . claim is and the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93

(2007) (per curiam) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)) (internal

quotation marks omitted). “A motion to dismiss under Rule 12(b)(6) tests not whether the

plaintiff will prevail on the merits, but instead whether the plaintiff has properly stated a claim.”

Woodruff v. DiMario, 197 F.R.D. 191, 193 (D.D.C. 2000). The “complaint is construed liberally

in the plaintiff[’s] favor, and [the Court] grant[s] plaintiff[] the benefit of all inferences that can

be derived from the facts alleged.” Kowal v. MCI Commc’ns Corp., 16 F.3d 1271, 1276 (D.C.

Cir. 1994). And where, as here, the relevant pleadings are filed by a pro se party, the Court must

“consider [her] filings as a whole before dismissing a complaint,” Schnitzler v. United States,

761 F.3d 33, 38 (D.C. Cir. 2014) (citing Richardson v. United States, 193 F.3d 545, 548 (D.C.

Cir. 1999)), because pro se filings are held “to less stringent standards than formal pleadings



                                                    2
drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520-21 (1972). Nevertheless, the Court

need not accept inferences drawn by plaintiff if those inferences are unsupported by facts alleged

in the complaint, nor must the Court accept Plaintiff’s legal conclusions. See Kowal, 16 F.3d at

1276. In ruling upon a motion to dismiss for failure to state a claim, the Court ordinarily may

consider only “the facts alleged in the complaint, documents attached as exhibits or incorporated

by reference in the complaint, and matters about which the Court may take judicial notice.”

Gustave-Schmidt v. Chao, 226 F. Supp. 2d 191, 196 (D.D.C. 2002) (citing EEOC v. St. Francis

Xavier Parochial Sch., 117 F.3d 621, 624–25 (D.C. Cir. 1997)).

       The Court has reviewed each of Plaintiff’s submissions and concludes that none states a

viable legal claim. The fundamental defect of Plaintiff’s complaint, as amended, taken together

with her “more definite statements” and other submissions is the absence of factual allegations to

support her vague and sweeping claims of harassment, hostile work environment, retaliation and

discrimination based on race, national origin, age and religion.

       Plaintiff’s exhibits are presented in no particular order and the handwritten documents

and notations are barely legible. It is not clear why Plaintiff attaches her exhibits or what claim

the exhibits purportedly support. For example, the amended complaint mentions inspections at

Defendant’s restaurant on U Street, N.W., see Am. Compl. at 1-3, and Plaintiff submits Food

Establishment Inspection Reports for that restaurant, see Pl.’s Statement at 35-66. The relevance

of these exhibits is unclear, and Plaintiff does not explain whether or how food safety inspections

pertain to her termination and other workplace woes. Similarly, and for reasons unknown,

Plaintiff submits exhibits purportedly indicating that her earnings statements list her Social

Security number incorrectly. See, e.g., id. at 28.




                                                 3
       Plaintiff has pursued employment discrimination claims in the past, see id. at 3, and fails

to explain whether or how her prior claims pertain to the claims she attempts to bring now.

Although she alleges that Defendant breached a prior settlement agreement to provide her with a

40-hour per week schedule, she provides neither a copy of that agreement nor factual allegations

specifying the factual basis for that claim. Similarly, although she claims that Defendant

discriminated against her on the basis of her religion by preventing her from attending her

church’s choir practice, she provides no further information concerning any requests on her part

that her religious beliefs be accommodated or describing the availability to work other shifts.

       Consequently, both Defendant and the Court are left to wade through dozens of pages of

material in search of facts, when it is Plaintiff’s responsibility to plead her case. In short, the

original complaint, amended complaint, more definite statements and opposition to Defendant’s

motion to dismiss are so vague, so conclusory, and so lacking in detail that the Court simply

cannot “draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678; see Kuryakyn Holdings, Inc. v. Just In Time Distrib. Co., 693 F. Supp. 2d

897, 903 (W.D. Wis. 2010) (noting that a claim “is implausible when it is not supported by

factual allegations that address the elements of the claim”) (citation omitted).

III. CONCLUSION

       The Court concludes that the complaint, as amended, fails to state a claim upon which

relief can be granted. Therefore, the Court GRANTS Defendant’s motion to dismiss and

DENIES its motions for a more definite statement as moot. An Order is issued separately.




DATE: July 14, 2021                                    /s/
                                                       RUDOLPH CONTRERAS
                                                       United States District Judge


                                                   4